Order, Family Court, Bronx County (Robert R. Reed, J.), entered on or about August 11, 2008, which adjudicated appellant a juvenile delinquent, upon his admission that he had committed an act which, if committed by an adult, would constitute the crime of attempted assault in the second degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
Given the seriousness of the offense, which involved injury to an assistant principal, as well as appellant’s poor performance in school and chronic truancy, the court properly exercised its discretion in placing appellant on probation under the enhanced supervision program. This was the least restrictive dispositional alternative consistent with appellant’s needs and the need for protection of the community (see Matter of Katherine W., 62 NY2d 947 [1984]). Appellant’s, argument that the court should have granted him an adjournment in contemplation of dismissal is unpreserved and without merit. Concur—Mazzarelli, J.E, Andrias, Nardelli, Catterson and DeGrasse, JJ.